DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Horth (US 2381540) in view of Blomstedt (USPG 20070081873).
Regarding claims 1, 6-10 and 12-14, Horth discloses a milling head 8 having a head central axis that defines opposite forward and rearward directions and about which the milling head is rotatable in a rotational direction. The milling head comprises opposing head forward and rearward surfaces and a head peripheral surface extending therebetween. The head peripheral surface extends circumferentially about the head central axis. A plurality of angularly spaced apart peripherally disposed cutting edges 15/17/19 whose rotational loci in a head axial half plane containing the head central axis defining an effective cutting edge having an effective cutting edge length measured in the axial direction, the effective cutting edge length being defined by axially spaced apart opposing cutting edge extremities 14/18 of the effective cutting edge. Each cutting edge is formed at the intersection of a rotationally forward rake surface and a 
Blomstedt discloses a similar milling cutter, wherein the head 2 is attached to a shank 1 using a through recess 17 which extends along the head central axis and opens out to the head forward and rearward surfaces. The head through recess is defined by a recess peripheral surface and comprises a centering region T3 and a driven region T2, the driven region being axially forward of and non-identical to the centering region.
The recess peripheral surface at the driven region comprises at least one driven surface 32 at least partially facing opposite the rotational direction. A plurality of driven teeth 32 project radially inwardly, are located axially asymmetrically about all driven tooth axial half planes containing the head central axis and intersecting the at least one driven tooth, and each of the at least one driven surfaces is located on a respective driven tooth [claims 12-14].
The recess peripheral surface at the centering region comprises exactly one radially inwardly facing radial centering surface 22 which extends along an entire circumferential extent of the recess peripheral surface, lies on an imaginary centering claims 6 & 7] and is located axially rearward of, and radially outward of the at least one driven surface.
The recess peripheral surface comprises exactly one rearwardly facing axial bearing surface 21 located axially between the at least one driven surface and the at least one radial centering surface, and radially between the at least one driven surface and the at least one radial centering surface, and extends along an entire circumferential extent of the recess peripheral surface [claims 8-10].
The two opposing extremities of the cutting edge(s) of Blomstedt define two parallel head forward and rearward planes respectively. The head forward and rearward planes are oriented perpendicularly to the head central axis and are spaced apart by the cutting edge length. Both the at least one driven surface and the at least one radial centering surface are disposed between the head forward and rearward planes.
It would have been obvious to one having ordinary skill in the art at the time of filing to form the head through recess of Horth in the manner taught by Blomstedt, with the driven and centering regions constrained by the extremities of the head forward and rearward planes, to enable the milling head to be used on a different type of tool holder (i.e. the shank of Blomstedt) if desired.
Regarding claims 2-5, Horth discloses the milling head comprising a plurality of angularly spaced apart cutting portions extending radially outwardly, each cutting edge being located at a respective cutting portion, and a plurality of angularly spaced apart chip flutes which circumferentially alternate with the plurality of cutting portions along the head peripheral surface, each chip flute opening out to both the head forward surface and the head rearward surface. Each cutting edge extends continuously across 
Regarding claim 11, Horth discloses no part of the milling head extending beyond the head rearward plane in the rearward direction and no part of the milling head extends beyond the head forward plane in the forward direction (see Fig. 1).
Regarding claims 15-17, Horth does not disclose the milling head being attached to a shank, and therefore does not disclose the clamping/fastening head receiving regions as claimed.
Blomstedt discloses the recess peripheral surface of the milling head comprising at least one fastening head receiving region T2 axially forward of, and non-identical to the driven region. The recess peripheral surface also comprises at least one forwardly-facing clamping surface 21 located axially forward of the at least one driven surface, wherein the clamping surface is located radially outward from the at least one driven surface.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the fastening head region, clamping surface and fastener arrangement as taught by Blomstedt to the tool of Horth, having an undisclosed fastening means, to enable the milling head to be attached to a shank such as the one disclosed by Blomstedt if desired.
Regarding claim 18, Horth discloses in an axial view thereof (i.e. Fig. 3), the milling head having a head circumscribed circle defined by the plurality of cutting edges, and a head inscribed circle defined by radially innermost portions of the recess peripheral surface. The head circumscribed surface has a head circumscribed circle 
However, changing and optimizing the diameters of the head inscribed circle and head circumscribed circle depending on the arbor/shank that the milling head is to be attached to and/or the depth of the slot that is to be cut in the workpiece (see Fig. 3) are considered to be obvious modifications to be made to the milling head of Horth. Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the diameters of the tool so that the head inscribed circle diameter is greater than a third of the head circumscribed circle diameter, to enable a user to fit the milling head on a large-diameter arbor/shank if needed.
Regarding claims 19-23, Horth does not disclose the rotary milling tool as claimed.
Blomstedt discloses a rotary milling tool comprising a milling head 2 and a tool holder 1 having a holder central axis that defines opposite forward and rearward directions, and about which the tool holder is rotatable in the rotational direction. The tool holder comprises a shank portion 4 comprising a shank peripheral surface which extends circumferentially about the holder central axis. A coupling portion 5 is disposed at a forward end of the shank portion. The coupling portion comprises an alignment portion comprising a forward facing alignment forward surface 7 bounded by an alignment peripheral surface 6 which extends circumferentially about the holder central axis.

On the milling head, the recess peripheral surface comprises at least one rearwardly facing axial bearing surface 21 located axially between the at least one driven surface and the at least one radial centering surface. On the coupling portion, the alignment forward surface comprises at least one forwardly facing axial support surface located axially between the at least one driving surface and the at least one radial alignment surface. The tool holder comprises a threaded bore 18 opening out to the driving forward surface at a bore outlet opening 19. The milling head is releasably attached to the tool holder by a fastening member 3 located in the head through recess and threadedly engaged with the threaded bore.
When attached, the at least one driven surface of the milling head abuts the at least one driving surface of the coupling portion, and the at least one radial centering surface of the milling head abuts the at least one radial alignment surface of the coupling portion (Blomstedt [0036-0038]). The at least one axial bearing surface abuts the at least one axial support surface. The recess peripheral surface comprises at least one forwardly facing clamping surface 21 located axially forward of the at least one 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool holder and milling head attachment means of Blomstedt to the modified milling head in accordance with claim 1, to enable a user to attach the milling head to a shank-style tool holder if desired.
Regarding claim 25, Horth discloses the milling head having a median plane parallel to the head forward and rearward planes and located midway therebetween. The effective cutting edge extends continuously between the head forward and rearward planes and through the median plane.
Regarding claims 26 and 28, Horth discloses the head forward A and rearward A’ planes entirely encompassing the milling head’s extension in the axial direction, and would therefore contain the driven surface and radial centering surface of the milling head between the two.
Regarding claim 27, Horth discloses the effective cutting edge length defining the maximum axial dimension of the milling head as measured in the axial direction (i.e. from plane A to A’ as seen in Fig. 1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Horth (US 2381540) in view of Blomstedt (USPG 20070081873) as applied to claim 22 above, and further in view of Schanz (EP 2520396).
Regarding claim 24, neither Horth nor Blomstedt disclose an external thread of the fastening member comprising at least one unthreaded portion or the threaded bore being a through bore.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool of Horth in view of Blomstedt with a through bore and fastener with an unthreaded portion, as taught by Schanz, so that the tool could be provided with coolant/lubricant passing through the axis of the tool, to cool the tool and/or workpiece to prolong tool life and to flush cut chips away from the tool/workpiece interface.
Claims 1-7, 11, 15-17, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Groene (US 1337313) in view of Horth (US 2381540).
Regarding claim 1, Groene discloses a milling head having a head central axis that defines opposite forward and rearward directions, and about which the milling head is rotatable in a rotational direction. The milling head comprises opposing head forward and rearward surfaces and a head peripheral surface extending therebetween. The head peripheral surface extends circumferentially about the head central axis.
A plurality of angularly spaced apart, peripherally disposed cutting edges whose rotational loci in a head axial half plane containing the head central axis define an effective cutting edge having an effective cutting edge length measured in the axial direction. The effective cutting edge length is defined by axially spaced apart opposing 
A head through recess extends along the head central axis and opens out to the head forward and rearward surfaces. The head through recess is defined by a recess peripheral surface comprising a centering region 15 and a driven region (portion of surface 15 containing lobes 43). The driven region is axially forward of and non-identical to the centering region.	The recess peripheral surface at the driven region comprises at least one driven surface facing opposite the rotational direction (portion of lobe surface 43 facing opposite of the rotational direction of the tool). The recess peripheral surface at the centering region comprises at least one radially inwardly facing radial centering surface located axially rearward from and radially outward from (the surface is tapered as seen in Fig. 1, so at least a portion of the face is radially outward from at least a portion of the driven surface).
The two opposing extremities of the effective cutting edge define two parallel head forward and rearward planes respectively. The head forward and rearward planes are oriented perpendicularly to the head central axis and spaced apart by the effective cutting edge length. Both the at least one driven surface and the at least one radial centering surface are disposed between the head forward and rearward planes (see Fig. 1). Groene discloses an illustrative cutting tool with inserted cutting edges 13, and does not disclose (though does not preclude) a milling head having each cutting edge integrally formed with the milling head.

It would have been obvious to one having ordinary skill in the art at the time of filing to form the milling head of Groene with integral cutting edges with unitary one-piece construction to save time spent inserting and securing cutting edges or to produce the head more quickly from a single material. Additionally, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claims 2-5, Groene discloses the milling head comprising a plurality of angularly spaced apart cutting portions 13 extending radially outwardly, each cutting edge being located at a respective cutting portion. A plurality of angularly spaced apart chip flutes circumferentially alternate with the plurality of cutting portions along the head peripheral surface and each chip flute opens out to both the head forward and rearward surfaces. Each cutting edge extends continuously across the head peripheral surface from the head forward surface to the head rearward surface.
Regarding claims 6 and 7, Groene discloses the at least one radial centering surface being exactly one radial centering surface lying on an inner surface of an imaginary centering cylinder (at least at one point along its axial extent) having an axis aligned with the head central axis.
Regarding claim 11
Regarding claims 15 and 16, Groene discloses the recess peripheral surface comprising at least one forwardly facing clamping surface 21 located axially forward of the at least one driven surface and located radially outward from the at least one driven surface.
Regarding claims 17 and 29, Groene discloses the head through recess comprises a fastening head region (generally 21) that is axially forward of and non-identical to both the centering region and the driven region.
Regarding claim 28, Groene discloses in the axial direction, both the at least one driven surface and the at least one radial centering surface are entirely disposed between the head forward and rearward planes.
Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722